DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Ⅰ (claims 1–16) is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan.21, 2021.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2, 5–6 and 8–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al., US 2009/0010801 (“Murphy”). Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Murphy in view of Garfield et al., US 2008/0286163 (“Garfield”). Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Murphy in view of Anderson, US 2013/0017135 (“Anderson”). Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Murphy. Claims 10–11 are rejected under 35 U.S.C. 103 as being obvious over Murphy in view of Paterson, US 2006/0162564 (“Paterson”). Claims 12–13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Kennedy, US 3,557,534 (“Kennedy”) in view of Murphy. Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Kennedy, in view of Murphy and Anderson. Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Kennedy, in view of Murphy and Garfield. 
Claim 1 is directed to a contamination limiter for a spacecraft. The contamination limiter comprises a body having an interior. An inlet is fluidly coupled to the interior of the body. A collector plate is positioned within the interior of the body. An ultraviolet (UV) light source is directed at a surface of the collector plate. An exterior vent is fluidly coupled to the interior of the body. 
The term “plate” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of this term.  MPEP 2111.01.  A “plate” is a sheet-like material which may be solid or porous.  See
Murphy discloses an air cleaner system 100 (i.e., the “contamination limiter”). Murphy Fig. 4B, [0050]. The air cleaner system 100 comprises a housing having an interior. Id. at Fig. 4B, [0015]. An inlet is fluidly coupled to the interior of the air cleaning housing. Id. at Fig. 4B, [0015]. A unitized member 52 (i.e., a collection plate) is positioned within the interior of the housing. Id. at Fig. 4B, [0050]. Murphy’s unitized member 52 is a porous sheet like material used to collect contaminants, so it meets this definition of a “collector plate.” An Ultraviolet (UV) light source 26 is directed at a surface 58 of the collection plate 52. Id. at Fig. 4B, [0050].  An air outlet (i.e., the “exterior vent”) is fluidly coupled to the interior of the housing. Id. at Fig. 4B, [0015]. The limitation of “for a spacecraft” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).

    PNG
    media_image1.png
    560
    603
    media_image1.png
    Greyscale

Claim 2 is directed to the contamination limiter of claim 1. The UV light source comprises a UV lamp.
Murphy discloses that the UV light source 26 is a lamp. Murphy Fig. 6. 
Claim 3 is directed to the contamination limiter of claim 2. The UV lamp operates in a power range from about 30 Watts to about 100 Watts.
Murphy does not disclose that a power range of the UV lamp 26. Murphy discloses that the UV lamp 26 is used to activate light activated photocatalyst.  Murphy Fig. 6, [0041]. 
In the analogous art of air cleaner systems with photocatalytic substrate, Garfield discloses a 36 Watt UV lamp 130. Garfield Fig. 1, [0016]. Garfield discloses that the UV lamp 130 exhibits particularly good photocatalytic oxidative activity. Id. at Fig. 1, [0016]. It would have been obvious for the UV lamp 26 of Murphy to have a power of 36 Watts for the particularly good photocatalytic oxidative activity disclosed by Garfield. 
Claim 4 is directed to the contamination limiter of claim 1. The UV light source comprises a UV transparent window and a light tunnel coupled to the UV transparent window.
Murphy does not explicitly disclose that the UV light source 26 comprises a UV transparent window and a light tunnel coupled to the UV transparent window. 
In the analogous art of UV light equipped gas purification devices, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. 
Claim 5 is directed to the contamination limiter of claim 1. The collector plate is positioned in line between the inlet and the exterior vent.
Murphy discloses that the collector plate 52 is positioned in line between the inlet and the outlet (i.e., the exterior vent). Murphy Fig. 6, [0056]. 
Claim 6 is directed to the contamination limiter of claim 1. The collector plate comprises a metal material.
Murphy discloses that the collector plate 52 comprises a metal screen 54, which is a metal material. Murphy Fig. 6, [0049]. 
Claim 7 is directed to the contamination limiter of claim 1. The collector plate is configured to be cooled.
Murphy does not explicitly disclose that the collector plate 52 is configured to be cooled. Murphy discloses that oxidation reaction happens at the porous photo catalytic surface 58 of collector plate 52. Murphy [0032] and [0050]. Additionally, Murphy discloses that an optional thermoelectrically cooled heat exchanger may be used during the high temperature oxidation process in order to remove heat added to the flowing air stream and avoid heated air exiting the air cleaner. Id. at [0036]. Therefore, it would have been obvious that the collector plate of 52 is configured to be cooled so that the air exiting the air cleaner is not heated. 
Claim 8 is directed to the contamination limiter of claim 1. The inlet directs a volatile condensable material to the collector plate.
Murphy discloses that the inlet comprises a plurality of discharge electrode wires 15 that are coupled to a negative terminal of voltage source. Murphy Fig. 4B, [0050]. The porous metal screen 54 is coupled to a positive terminal of a voltage source. Id. at Fig. 4B, [0050]. The negatively charged discharge electrodes 15 ionize particles in the air, causing them to be Id. at [0046]. 
Claim 9 is directed to the contamination limiter of claim 8. The UV light source causes photofixing of the volatile condensable material to the surface of the collector plate.
Murphy discloses that the UV light source 26 oxidizes the volatile condensable material by a catalytic reactor with a light activated photocatalyst oxidizing surface, i.e., the collector plate 52. The oxidized volatile condensable material is formed on the photocatalyst oxidizing surface. Murphy Fig. 4B, [0031]. 
Claim 10 is directed to the contamination limiter of claim 1. The contamination limiter further comprises a first collimator at the inlet and a second collimator at the exterior vent. Claim 11 is directed to the contamination limiter of claim 10. The first collimator and the second collimator define a flow path for a volatile condensable material from the interior of the body across one or more surfaces of the collector plate.
Murphy does not explicitly disclose a first collimator at the inlet and a second collimator at the exterior vent. Murphy further does not disclose that the first collimator and the second collimator define a flow path for a volatile condensable material from the interior of the body across one or more surfaces of the collector plate. 
In the analogous art of air cleaners, Paterson discloses an air cleaner unit 300 with an inlet end 320 (i.e., a “first collimator at the inlet”) and an outlet end 330 (i.e., a “second collimator at the exterior vent”). Paterson Fig. 3, [0020]. The air flow path of Paterson is defined by the inlet end 320 and outlet end 330. Id. at Fig. 3. Air flow travels from the inlet end 320 to outlet end 330 and encounters the electrostatic precipitators and multi-layers of filters. Id. at Fig. 
Claim 12 is directed to a spacecraft. The spacecraft comprises one or more interior compartments. One or more electronic components disposed in the one or more interior compartments. The one or more electronic components outgassing a volatile condensable material (VCM) during space conditions. A contamination limiter comprises a body having an interior. An inlet is fluidly coupled to the interior of the body and fluidly coupled to the one or more interior compartments. A collector plate positioned within the interior of the body.  A UV light source directed at a surface of the collector plate to photofix the VCM to the surface of the collector plate. An exterior vent is fluidly coupled to the interior of the body. 
The term “plate” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of this term.  MPEP 2111.01.  A “plate” is a sheet-like material which may be solid or porous.  See
Kennedy discloses an orbital space vehicle 10. Kennedy Fig. 1, col. 2, ll. 38–40. The orbital space vehicle 10 comprises an interior compartment (i.e., housings or black boxes 20). Id. at Fig. 1, col. 2, ll. 51–55. Numerous electronic components are disposed within the housing. Id. at Fig. 2, col. 2, ll. 60–63. The electronic components outgassing contaminants in orbiting space vehicles. Id. at col. 2, ll. 18–20. The outgassing contaminants including circulating gases that produces a solid deposit on exposed surfaces including condensation and freezing of water vapor and polymerization of hydrocarbon molecular species, i.e., volatile condensable materials. Id. at col. 1, ll. 50–60. Kennedy further discloses a filter 21 comprises a tubular metal housing 33 (i.e., body) with an interior space. Id. at Fig. 3, col. 68–69. An inlet 36 is in fluid communication with the interior of housing 33 and coupled to the housing 20. Id. at Fig. 3, col. 2–3, ll. 67–1. A collection plate 43 is positioned within the interior of the tubular metal housing 33.  Id. at Fig. 3, col. 3, ll. 8–12. An outlet port 38 (i.e., “exterior vent”) is fluidly coupled to the interior of the tubular metal housing 33. Id. at Fig. 3, col. 3, ll. 2–3. 

    PNG
    media_image2.png
    714
    1030
    media_image2.png
    Greyscale

Kennedy does not disclose a UV light source directed at a surface of the collector plate to photofix the VCM to the surface of the collector plate.
In the analogous art of volatile condensable material eliminators, Murphy discloses an air cleaner system 100 (i.e., the “contamination limiter”). Murphy Fig. 4B, [0050]. The air cleaner system 100 comprises a housing having an interior. Id. at Fig. 4B, [0015]. An inlet is fluidly coupled to the interior of the air cleaning housing. Id. at Fig. 4B, [0015]. A unitized member 52 (i.e., a collection plate) is positioned within the interior of the housing. Id. at Fig. 4B, [0050]. Murphy’s unitized member 52 is a porous sheet like material used to collect contaminants, so it meets this definition of a “collector plate.” An ultraviolet (UV) light source 26 is directed at a surface 58 of the collection plate 52 to photofix the VCM to the surface of the collection plate. Id. at Fig. 4B, [0050].  An air outlet (i.e., the “exterior vent”) is fluidly coupled to the interior of the housing. Id. at Fig. 4B, [0015]. 

    PNG
    media_image1.png
    560
    603
    media_image1.png
    Greyscale

It would have been obvious to replace Kennedy’s filter 21 with Murphy’s air cleaner system 100 as both are directed to remove volatile condensable materials because simple 
Claim 13 is directed to the spacecraft of claim 12. The collector plate comprises aluminum.
As described in claim 12, it would have been obvious to substitute Kennedy’s filter 21 with Murphy’s air cleaner system 100. With this modification, the collector plate would comprise aluminum because Murphy discloses that the collection plate 52 may comprise an adsorption matrix upstream of catalytic layer 58, which comprises alumina. Murphy Fig. 4B, [0035]. 
Claim 14 is directed to the spacecraft of claim 12. The contamination limiter comprises a UV-transparent window for directing UV light external of the spacecraft into the interior of the body.
Kennedy in view of Murphy does not disclose that the air cleaner system 100 of Murphy comprises a UV-transparent window for directing UV light external of the spacecraft into the interior of the body.
In the analogous art of UV light equipped gas purification devices, Anderson discloses a UV light source 240 that enters the chamber 210 via a transparent window 242 in one wall of the vessel 212. Anderson Fig. 2, [0022]. Anderson further discloses the setting is to direct light from the source 240 (i.e., such as the sun) into the chamber 210. Id. 
Claim 15 is directed to the spacecraft of claim 12. The collector plate is positioned in line between the inlet and the exterior vent.
Modified Kennedy discloses that the collector plate 52 is positioned in line between the inlet and the outlet (i.e., the exterior vent). Murphy Fig. 6, [0056]. 
Claim 16 is directed to the spacecraft of claim 12. The UV light source is a UV lamp generating light having one or more wavelengths within a range of 10 nanometers to 400 nanometers.
Modified Kennedy discloses that the UV light source 26 is a UV lamp. Murphy Fig. 6.  
Modified Kennedy does not disclose that the UV lamp 26 of Murphy generates light having one or more wavelengths within a range of 10 nanometers to 400 nanometers
In the analogous art of air cleaner systems with photocatalytic substrate, Garfield discloses a UV lamp with a wavelength of 253.7 nm. Garfield [0016]. Garfield further discloses that the UV lamp with this wavelength exhibits particularly good photocatalytic oxidative activity. Id. at Fig. 1, [0016]. It would have been obvious to modify the UV lamp 26 of Murphy to have a wavelength of 253.7 nm for the particularly good photocatalytic oxidative activity disclosed by Garfield. With this modification, the wavelength of Murphy’s UV lamp 26 would fall within the claimed range. MPEP 2144.05(I). 

Response to Arguments 
Election/Restriction
Applicant’s election with traverse of Invention Ⅰ, claims 1–16 
This is not found persuasive for the reasons stated in the Requirement for Restriction/Election dated Nov. 27, 2020.  To be more specific, the reasons that the examiner believes there would be serious search burden are: a) the inventions have acquired a separate status in the art in view of their different classifications, i.e., invention Ⅰ is classified in B64G1/52 and invention Ⅱ is classified in B01D53/007; b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, i.e., invention Ⅰ is related with an apparatus—a contamination limiter for spacecraft and invention Ⅱ is related with a method of reducing deposition; c) the inventions require a different field of search with different search classes/subclasses and search queries. For example, invention Ⅱ would require search queries including the keyword “deposition” and “method” while invention Ⅰ would require search queries including the keyword “inlet.” Therefore, there would be undue burden on the examiner to examine both Invention Ⅰ and Invention Ⅱ.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776